Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 60-79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amsler et al. (U.S. Publication No. 2015/0039042 A1).





With respect to claim 60, Amsler et al. discloses an ambulatory medical device (para 0016, lines 1-7) configured to perform self-testing during continuous patient monitoring (para 0101, lines 1-12), the ambulatory medical device comprising: sensing circuitry configured to be coupled to a patient for detecting an electrocardiogram (ECG) signal of the patient continuously over an extended period of time (see ECG electrodes 101a, 101b, 101c, and 101d shown in Fig. 1; para 0049, lines 1-7); and at least one processor (the monitor 1 includes one or more processors, para 0052, lines 1-5) operably coupled to the sensing circuitry (the processor which is included in monitor 1 is connected to the sensing electrode 107 through wire 105 shown in Fig. 1), the at least one processor configured to: receive the ECG signal of the patient from the sensing circuitry (para 0050, lines 1-8), analyze the ECG signal throughout a patient monitoring period to determine one or more cardiac events experienced by the patient , monitor for one or more self-test triggering events during the patient monitoring period (para 0053, lines 1-13; para 0081, lines 13-22), detect at least one of the one or more self-test triggering events during the patient monitoring period (para 0099, lines 1-12), and initiate one or more self-tests based upon detection of the at least one of the one or more self-test triggering events (para 0099, lines 1-12; an RFID reader is configured to write into the RFID module 300 of the monitor unit 1; a command to enter into a test mode or initiate a self-test).

With respect to claim 61, Amsler et al. discloses the ambulatory medical device of claim 60, wherein the detected at least one of the one or more self-test triggering events comprises a detected change in ECG signal quality (para 0080, lines 1-12; para 0099, lines 1-12; an RFID reader is configured to write into the RFID module 300 of the monitor unit 1; a command to enter into a test mode or initiate a self-test).

With respect to claim 62, Amsler et al. discloses the ambulatory medical device of claim 61, wherein the processor is configured to initiate one or more self-tests by being further configured to determine if the detected change in ECG signal quality is a result of one or more of noise caused by electrode movement or electrode falloff (see para 0098, lines 1-8). 


With respect to claim 63, Amsler et al. discloses the ambulatory medical device of claim 60, further comprising a response button operably coupled to the at least one processor and configured to receive an input from the patient in response to one or more alerts issued by the ambulatory medical device (para 0063, lines 1-12).

With respect to claim 64, Amsler et al. discloses the ambulatory medical device of claim 63, wherein the detected at least one of the one or more self-test triggering events comprises a detected number of inputs from the patient received by the at least one processor from the response button (para 0063, lines 1-12).

With respect to claim 65, Amsler et al. discloses the ambulatory medical device of claim 64, wherein the at least one processor is configured to initiate one or more self-tests (para 0053, lines 1-13; para 0081, lines 13-22) by being further configured to initiate a test of one or more parameters associated with cardiac arrythmia monitoring and detection (para 0018, lines 1-7; para 0006, lines 1-12; the ECG monitors deadly forms of arrythmias).

With respect to claim 66, Amsler et al. discloses the ambulatory medical device of claim 60, wherein the at least one processor is further configured to:
identify at least one component of the ambulatory medical device to self-test based upon the detected at least one of the one or more self-test triggering events (para 0099, lines 1-12; an RFID reader is configured to write into the RFID module 300 of the monitor unit 1; a command to enter into a test mode or initiate a self-test);
initiate a self-test of the at least one identified component (para 0099, lines 1-12); and
generate a set of test results based upon the self-test of the at least one identified component (para 0099, lines 1-12).

With respect to claim 67, Amsler et al. discloses the ambulatory medical device of claim 66, wherein the at least one processor is further configured to:
determine, based on the set of test results, whether the at least one identified component of the ambulatory medical device (para 0016, lines 1-7) has experienced a critical error (para 0081, lines 10-22), and at least one of provide a notification of the critical error to the patient and transmit the set of test results to a remote server for storage and analysis (para 0081, lines 10-22).

With respect to claim 68, Amsler et al. discloses the ambulatory medical device of claim 60, further comprising self-test circuitry operably coupled to the at least one processor and configured to perform the at least one self-test (see RFID module 304 connected to the microprocessor 308 shown in Fig. 22).


With respect to claim 69, Amsler et al. discloses the ambulatory medical device of claim 68, wherein the at least one processor is at least one first processor and the self-test circuitry comprises at least one second processor separate from the at least one first processor (para 0099, lines 1-12).

With respect to claim 70, Amsler et al. discloses the ambulatory medical device of claim 60, wherein the extended period of time comprises between two and three months (para 0047, lines 1-9).

With respect to claim 71, Amsler et al. discloses a method for performing self-testing of an ambulatory medical device during continuous patient monitoring, the ambulatory medical device (para 0016, lines 1-7) comprising:
receiving, by at least one processor (the monitor 1 includes one or more processors, para 0052, lines 1-5), an ECG signal of the patient from sensing circuitry operably coupled to the at least one processor and configured to be coupled to a patient for detecting an electrocardiogram (ECG) signal of the patient continuously over an extended period of time (see ECG electrodes 101a, 101b, 101c, and 101d shown in Fig. 1; para 0049, lines 1-7);
analyzing, by the at least one processor (the monitor 1 includes one or more processors, para 0052, lines 1-5), the ECG signal throughout a patient monitoring period to determine one or more cardiac events experienced by the patient (para 0053, lines 1-13; para 0081, lines 13-22);
monitoring, by the at least one processor, for one or more self-test triggering events during the patient monitoring period (para 0053, lines 1-13; para 0081, lines 13-22);
detecting, by the at least one processor, at least one of the one or more self-test triggering events during the patient monitoring period (para 0099, lines 1-12); and
initiating, by the at least one processor, one or more self-tests based upon detection of the at least one of the one or more self-test triggering events (para 0099, lines 1-12; an RFID reader is configured to write into the RFID module 300 of the monitor unit 1; a command to enter into a test mode or initiate a self-test).

With respect to claim 72, Amsler et al. discloses the method of claim 71, wherein detecting at least one of the one or more self-test triggering events comprises detecting, by the at least one processors, change in ECG signal quality (para 0080, lines 1-12; para 0099, lines 1-12; an RFID reader is configured to write into the RFID module 300 of the monitor unit 1; a command to enter into a test mode or initiate a self-test).

With respect to claim 73, Amsler et al. discloses the method of claim 72, further comprising initiating, by the at least one processor, one or more self-tests by determining if the detected change in ECG signal quality is a result of one or more of noise caused by electrode movement or electrode falloff (see para 0098, lines 1-8).


With respect to claim 74, Amsler et al. discloses the method of claim 71, further comprising receiving, by the at least one processor via a response button operably coupled to the at least one processor, an input from the patient in response to one or more alerts issued by the ambulatory medical device (para 0063, lines 1-12).

With respect to claim 75, Amsler et al. discloses the method of claim 74, wherein detecting at least one of the one or more self-test triggering events comprises detecting, by the at least one processor, a number of inputs from the patient received by the at least one processor from the response button (para 0063, lines 1-12).

With respect to claim 76, Amsler et al. discloses the method of claim 75, wherein initiating one or more self-tests comprises initiating, by the at least one processor (the monitor 1 includes one or more processors, para 0052, lines 1-5), a test of one or more parameters associated with cardiac arrythmia monitoring and detection.

With respect to claim 77, Amsler et al. discloses the method of claim 71, further comprising:
identifying, by the at least one processor, at least one component of the ambulatory medical device to self-test based upon the detected at least one of the one or more self-test triggering events (para 0053, lines 1-13; para 0081, lines 13-22);
initiating, by the at least one processor, a self-test of the at least one identified component (para 0016, lines 1-7); and
generating, by the at least one processor, a set of test results based upon the self-test of the at least one identified component (para 0099, lines 1-12).

78. (New) The method of claim 77, further comprising:
determining, by the at least one processor, whether the at least one identified component of the ambulatory medical device has experienced a critical error based on the set of test results (para 0081, lines 10-22), and
at least one of providing, by the at least one processor, a notification of the critical error to the patient and transmitting, by the at least one processor, the set of test results to a remote server for storage and analysis (para 0081, lines 10-22).


With respect to claim 79, Amsler et al. discloses the method of claim 71, wherein the extended period of time comprises between two and three months (para 0047, lines 1-9).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866